108 F.3d 1382
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.In RE:  Terry M. SVEJDA Terry M. SVEJDA, Appellant,v.FARMERS' COOPERATIVE BUSINESS ASSOCIATION, Shelby, Nebraska, Appellee.
No. 96-3313.
United States Court of Appeals, Eighth Circuit.
Submitted March 10, 1997.Filed March 17, 1997.

Before FAGG, HEANEY, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Terry M. Svejda appeals the district court's grant of summary judgment to Farmers' Cooperative Business Association.  Having reviewed the record and the parties' briefs, we conclude that an extensive discussion is not warranted.  We believe the district court's decision was correct, and we affirm on the basis of the district court's opinion.  See 8th Cir.  R. 47B.